Hough, J.
This was an action under the 43rd section of the railroad corporation law, to recover double damages from the defendant for killing the plaintiff’s cow on a switch or side-track of defendant’s road near Macon Gity, on the 21st day of February, 1874. At the place where the cow was killed the side-track did not pass through, along or adjoining inclosed or cultivated fields, or uninclosed prairie lands. The land on both sides of the road was originally timbered, but had been cleared for a number of years. There was an inclosure on the north side of the track, but it did not adjoin the right of way. This case, therefore, falls within the principle announced in the case of Walton v. St. Louis, Iron Mountain & Southern Ry. Co., 67 Mo. 56, and the judgment of the circuit court must, therefore, be reversed.
All concur except Henry, J., not sitting.
Reversed.